In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-14-00110-CV


                             IN THE INTEREST OF H.H., A CHILD

                             On Appeal from the 237th District Court
                                     Lubbock County, Texas
                 Trial Court No. 2001-514,345, Honorable Leslie Hatch, Presiding

                                            May 6, 2014

                                 ON MOTION TO DISMISS

                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        On August 1, 2013, appellant, Gregory,1 filed a motion to dismiss his appeal. No

decision of this Court having been delivered to date, we hereby grant his motion without

passing on the merits of the case. Accordingly, we dismiss Gregory’s appeal. See TEX.

R. APP. P. 42.1(a)(1), 43.2(f).


        If dismissal will prevent appellee, the Texas Department of Family and Protective

Services, from seeking relief to which it would otherwise be entitled, the Court directs

the Department to file a timely motion for rehearing. Having dismissed the appeal at


        1
         We refer to appellant as “Gregory” to protect the identity of the child. See TEX. FAM. CODE ANN.
§ 109.002(d) (West 2014); TEX. R. APP. P. 9.8(b).
Gregory’s request, the Court will not entertain a motion for rehearing filed on behalf of

appellant.




                                                Mackey K. Hancock
                                                    Justice




                                            2